DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Although HAN (WO-2015139466-A1) teaches a terminal antenna coupling testing system comprising of a shielding box, a tunable device and comprehensive tester configured to acquire the antenna performance, one of ordinary skill in the art would not have been motivated to modify the teaching of HAN to further includes, among other things, the specific of a method comprising separately for each of the incremental lengths of each of the plurality of length-adjustable elements in the selected combinations of length ratios and for each of the plurality of selected frequencies, driving RF energy at the selected frequency at a calibration power level into the driven element of the EMC antenna and measuring VSWR and signal strength, separately for each of the selected frequencies, selecting and storing in a table a one of the incremental lengths at a one of the selected combinations of length ratios having one of the lowest VSWR and a VSWR lower than a threshold value that exhibits a highest signal strength,  placing an equipment under test in the EMC test chamber, separately for each of the plurality of selected frequencies, adjusting individually the lengths of each of the plurality of length-adjustable elements to the selected and stored lengths, driving RF energy at the selected frequency at a EMC test power level into the driven element of the EMC antenna to generate claim 1), and the specific of an electronic compatibility testing system comprising a circuit for driving into the EMC antenna RF energy at a plurality of frequencies at a calibration power level within an EMC testing frequency range separately for each of the incremental lengths of each of the plurality of length-adjustable elements in the selected combinations of length ratios and for each of the plurality of selected frequencies and for measuring VSWR and signal strength, a controller configured to: select and store in a table a one of the incremental lengths at a one of the selected combinations of length ratios having one of the lowest VSWR and a VSWR lower than a threshold value that exhibits a highest signal strength at each of the frequencies, separately for each of the plurality of selected frequencies adjust individually the lengths of each of the plurality of length-adjustable elements to the selected and stored lengths, drive RF energy at the selected frequency at a EMC test power level into the driven element of the EMC antenna to generate an e-field in the equipment under test, and measure behavior of the equipment under test in the presence of the e-field (claim 13).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Giometti (US 2015/0120189 A1) discloses an antenna structure for determining locations to improve wireless communications.
Rowell (US Pat No. 10,520,534) discloses a measurement system for measuring of a device under test using a test antenna sending RF radiation to the DUT and receive the radiation sent by the DUT.
Lee (US 2004/0203447 A1) discloses an apparatus and method for testing a voltage standing wave ratio in a W-CDMA mobile communication system.
Hens (US Pat No. 4,970,524) discloses a broadband omnidirectional antenna having a monopole element driven by an RF source at one end and a load at its other end.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Cho whose telephone number is (571)272-1802.  The examiner can normally be reached on M-F 7:30 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

								JAMES H CHO             								Examiner, Art Unit 2844                                                                                                                                                                                           /AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844